F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               SEP 2 1997
                      UNITED STATES COURT OF APPEALS

                                    TENTH CIRCUIT                         PATRICK FISHER
                                                                                   Clerk


 ROBERT CACY,

               Plaintiff - Appellant,
          v.
 CITY OF CHICKASHA, OKLAHOMA,                               No. 96-6211
 a municipal corporation; DANNY                           W.D. Oklahoma
 STERLING; GARY BRAY, City of                         (D.C. No. CIV-95-680-L)
 Chickasha Police Captain, in his official
 and individual capacity; J. D. HUGGINS,
 City of Chickasha Police Captain, in his
 official and individual capacity; LARRY
 SHELTON, City of Chickasha City
 Manager, in his official and individual
 capacity,

               Defendants - Appellees.


                              ORDER AND JUDGMENT*


Before ANDERSON, BALDOCK, and EBEL, Circuit Judges.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       After resigning from his position as a police lieutenant for the City of Chickasha,

Oklahoma, Robert Cacy brought an action under 42 U.S.C. § 1983, alleging that the City

of Chickasha, Chief of Police Dany Sterling, Captain Gary Bray, Captain J.D. Huggins,

and City Manager Larry Shelton (defendants) deprived him of liberty and property

without due process of law in violation of his rights under the Fourteenth Amendment.

Mr. Cacy also brought state law claims for intentional and negligent infliction of

emotional distress. The district court granted defendants’ motion for summary judgment,

concluding that no due process violation occurred because Mr. Cacy voluntarily resigned,

and no defendant made any public false statements about him or his resignation. The

district court also dismissed Mr. Cacy’s state law claims without prejudice. Mr. Cacy

appeals that judgment. We affirm.



                                   I. BACKGROUND

       Mr. Cacy served twenty-two years on the police force in the City of Chickasha

until he resigned on January 4, 1994. At all times relevant to this appeal, the individual

defendants were also employees of the City of Chickasha: Larry Shelton was the City

Manager; Dany Sterling was the Chief of Police; Gary Bray and J.D. Huggins were both

police captains.

       On November 18, 1993, Captain Bray notified Mr. Cacy that he was investigating

the alleged misconduct of a police officer, and that Mr. Cacy would be interviewed as


                                            -2-
part of the investigation. Captain Bray and Captain Huggins then interviewed Mr. Cacy

and his partner, Officer Jeff McCaskill, concerning an incident earlier that year involving

a young woman named Theresa Manuel. In their interviews, as well as their affidavits

before the district court, Mr. Cacy and McCaskill described the incident as follows. The

officers were taking a break in the local Best Western coffee shop between 1:00 and 2:00

a.m., after the shop had closed. They were alone with Ms. Manuel, a twenty-year-old

friend of McCaskill.1 In the course of conversation with her, Officer McCaskill warned

Ms. Manuel of a crackdown on underage drinking. McCaskill was also joking with Ms.

Manuel about her attire, pointing out that her pink bra strap was exposed. Mr. Cacy

commented that the strap looked like a bathing suit top, and McCaskill asked whether it

was pink all over. Then Ms. Manuel, without encouragement or enticement,

“unexpectedly stands and quickly raises and lowers her top, exposing the lower portion of

the bra and in the same moment says, ‘What do you think.’” See Appellant’s App. Tab G,

at 2 (Cacy Aff.); see also id. Tab H (McCaskill Aff.); id. Tab K, at 2 (Cacy Interview); id.

Tab L, at 10 (McCaskill Interview). McCaskill and Mr. Cacy then left the coffee shop,



       Officer McCaskill explains why Ms. Manuel was present in the coffee shop as
       1

follows:

       She just stopped by there, she had started stopping by there, she’s a friend,
       kind of a friend, of a friend, of a friend kind of like deal and she’s saw (sic)
       the cars setting there one night about two nights before and just walked in
       and sat down, I would like to have a cup of coffee.

Appellant’s App. Tab J, at 5.

                                             -3-
“with Cacy lecturing McCaskill on the point that horseplay with friends in public can lead

to trouble.” Appellant’s Br. at 5.

       The defendants offer a different version of the incident based on information

obtained during the internal affairs investigation. Although Mr. Cacy disputes the

defendants’ version of this incident, he does not dispute that Ms. Manuel met with

Captain Bray in the course of the investigation and described the incident as follows:

       Manu[e]l:     [Officers Cacy and McCaskill] said we’ll exchange the information
                     [about the crackdown on underage drinking] after you show us your
                     bra and I said okay.
       Bray:         Both of them said that or?
       Manu[e]l:     No, just McCaskill.
       Bray:         Okay, just McCaskill said he would, he would give you the
                     information if you would show him your bra.
       Manu[e]l:     Uh huh.
                     ***
       Manu[e]l:     Cacy wasn’t egging anything on or anything like that, but he
                     kept saying, this information could be very valid to you, could
                     be helpful to you, that’s all he kept saying was that this
                     information could be helpful to you, that was it.

Appellant’s App. Tab I, at 3.

       Mr. Cacy also does not dispute that the internal affairs investigation included a

clandestinely-recorded conversation between Officer McCaskill and another police

officer, Kevin Callahan, which occurred immediately after the coffee shop incident. The

substance of that conversation is as follows:

       Callahan:     So how do we convince [Ms. Manuel] of doing what she did?
       McCaskill:    Oh, we can talk to her,
       Callahan:     Cacy played a big part in this?
       McCaskill:    Oh, yeah, big part.

                                            -4-
       Callahan:     Oh. Has he got any lines?
       McCaskill:    Huh?
       Callahan:     Does he got any line?
       McCaskill:    Oh, hell, he’s so full of bullshit it is unbelievable.
       Callahan:     Now this is old man Cacy we’re talking about.
       McCaskill:    We’re talking about Lt. Robert Cacy.
       Callahan:     Oh. And she did this in front of him?
       McCaskill:    And me. Stood right up there beside the table and said okay,
                     here we go, that’s all you get to see.
       Callahan:     What color of brassiere?
       McCaskill:    Pink
       ***
       Callahan:     Old man’s got some lines huh?
       McCaskill:    Yeah, he threw a couple of lines, a pretty good one.
       Callahan:     Pretty good.
       McCaskill:    He goes, he goes well is this like a see through bra or
                     something, she says no, he said well it’s just like looking at a
                     bathing suit then, are you ashamed to be out in a bathing suit,
                     well no.
       ***
       McCaskill:    So anyway, she a, don’t say nothing to her cause I’m going to
                     try to get her to do it again. Later.
       Callahan:     See ya.

Id. Tab L, at 4-5. These descriptions of the incident are important not for the truth of the

statements, but because the police department and district attorney’s office relied on the

information provided as the basis for threatening Mr. Cacy with termination and criminal

charges.

       Captain Bray gave the results of his investigation to Assistant District Attorney

Robert Beal, who informed Bray that it appeared “a crime had been committed, and that




                                             -5-
[he] believed criminal charges could be filed against [Mr. Cacy].” Id. Tab Q.2 During a

subsequent meeting attended by Beal, Captain Bray, Chief Sterling, and District Attorney

Gene Christian, Beal repeated his opinion that criminal charges could be filed against Mr.

Cacy. Id. After receiving this opinion from Beal, Bray and Huggins again met with Mr.

Cacy. The parties dispute exactly what was said at the meeting,3 but Mr. Cacy alleges

that Captain Bray told him, “if [he] didn’t resign immediately [he] would have criminal

charges brought against [him]” id. Tab G, at 3, and that “[i]f the Police Department was

not able to clean up their (sic) own house, [Beal] would file charges on [Cacy].” Id. Tab

T, at 2 (Cacy Dep.). Upon Mr. Cacy’s request, Captain Bray called the Oklahoma Police

Pension Board during the meeting to inquire about Mr. Cacy’s pension benefits. After

      2
       The criminal charges were based on Okla. Stat. tit. 21, § 382, which provides:

      “Every . . . public officer, . . . including peace officers and any other law
      enforcement officer, . . . who corruptly accepts or requests a gift or gratuity,
      or a promise to make a gift or a promise to do an act beneficial to such
      officer, . . . shall forfeit his office, be forever disqualified to hold any public
      office, trust, or appointment under the laws of this state, and be punished by
      imprisonment . . . or by fine . . . and imprisonment.”

They were also based on Okla. Stat. tit. 21, § 1021, which provides:

      “Every person who willfully . . . [p]rocures, counsels, or assists any person
      to expose such person, or to make any other exhibition of such person to
      public view or to the view of any number of persons, for the purpose of
      sexual stimulation of the viewer, . . . shall be guilty, upon conviction, of a
      felony.”
      3
        Bray and Huggins allege in their affidavits that they simply informed Mr. Cacy
that “the district attorney had determined that criminal charges could be filed against
him.” Appellant’s App. Tab M, at 2; see also id. Tab N, at 2.

                                              -6-
speaking with someone at the Pension Board, Bray informed Mr. Cacy that if he resigned,

he could collect his pension immediately, but if he were charged criminally, his pension

would be “on hold” pending conviction or dismissal of the charges. Mr. Cacy refused to

resign immediately, and was suspended with pay effective December 14, 1993.

       Mr. Cacy then met with Police Chief Sterling. Mr. Cacy alleges that Chief Sterling

said “his hands were tied since criminal charges were being considered.” Appellant’s

App. Tab G, at 3 (Cacy Aff.). According to Mr. Cacy, Chief Sterling also stated: “[T]he

City Manager [Larry Shelton] is wanting you gone.” Id. Mr. Cacy then asked to see Mr.

Shelton, and Chief Sterling allegedly said: “No. He does not want to see you.” Id.

       On December 16, 1996, Mr. Cacy received notice of a pretermination hearing with

Chief Sterling scheduled for December 21, 1993. The notice informed Mr. Cacy that the

hearing could result in suspension, demotion, termination, or any other appropriate

disciplinary action. The notice also stated:

       At the Hearing you have the right to present evidence and witnesses on your
       own behalf. You will have the right to question the employer’s evidence
       and witnesses and to ask questions. You are also notified that you have the
       right to appeal the decision of the Chief of Police to the City Manager
       within ten (10) days after the receipt of said decision. The determination at
       this stage shall be final and no further appeal process shall be provided for
       by the City of Chickasha, Oklahoma.

Id. Tab W. Upon Mr. Cacy’s request, the hearing was rescheduled for January 4, 1994.

Mr. Cacy states that although he “was given a notice of hearing regarding [his] continued

employment,” Chief Sterling told him “that the decision had already been made, if [he]


                                               -7-
went through with the hearings [he] would be charged criminally and terminated anyway,

so [he] should just resign.” Id. Tab G, at 3.

       After receiving this hearing notice, Mr. Cacy met with an attorney who

“questioned whether the District Attorney would in fact file a criminal charge,” and

informed Mr. Cacy that a court would likely dismiss any criminal charge that might be

filed. Id. at 4. However, the attorney advised Mr. Cacy of the high personal and financial

costs associated with defending criminal charges, and counseled him to resign. Mr. Cacy

then spoke with Assistant District Attorney Robert Beal, who refused to discuss the

specifics of Mr. Cacy’s case, stating only that he had turned the matter over to District

Attorney Gene Christian for prosecution. Mr. Cacy subsequently met with an attorney

from the Fraternal Order of Police who further detailed the high costs of defending a

criminal prosecution. Mr. Cacy also discussed the matter with his wife. In light of these

discussions, and two full weeks after he was suspended, Mr. Cacy decided on December

30 to resign effective January 4, 1994. Id. at 4-5.

       In connection with his resignation, Mr. Cacy received a favorable personal letter of

recommendation from Chief Sterling. The Fraternal Order of Police publicly honored

him, and he was invited to a meeting of the Chickasha City Council to receive his service

revolver in recognition of his twenty-two years of service.

       Apparently, no charge was ever brought against Mr. Cacy, and the record reveals

no effort by Mr. Cacy to contact the District Attorney regarding a disposition of the


                                             -8-
matter. Also, there are no depositions, affidavits, or other evidence to explain the District

Attorney’s decision not to prosecute Mr. Cacy, or to show the existence of any agreement

or understanding between the District Attorney and any individual or agency that criminal

charges would not be filed if Mr. Cacy resigned, or would be filed if he refused.

       Mr. Cacy brought this action on May 5, 1995, alleging that the defendants

conspired to deprive him of his federal constitutional rights with respect to liberty and

property, without due process. He also raised state law claims for intentional and

negligent infliction of emotional distress. On defendants’ motion for summary judgment,

the district court held: “Based on the totality of the circumstances, the court can only

conclude that plaintiff’s resignation was voluntary. Thus, defendants committed no due

process violation.” Appellant’s App. Tab D, at 5 (Order). The court also determined that

defendants did not violate Mr. Cacy’s liberty interests because the defendants made no

false statements about him.4 Accordingly, the district court dismissed his federal claims

with prejudice, and, pursuant to 28 U.S.C. § 1367(c)(3), dismissed his state law claims

without prejudice.

       On appeal, Mr. Cacy argues that the district court incorrectly determined his

resignation was voluntary because the defendants: (1) forced his resignation by coercion

or duress, in part because “the outcome of the hearing before the Chief of Police and City



       The court correctly held that it need not address defendants’ qualified immunity
       4

defenses because plaintiff’s due process claims were not actionable. Appellant’s App.
Tab D, at 4 (citing Kaul v. Stephan, 83 F.3d 1208, 1213 (10th Cir. 1996)).

                                             -9-
Manager was predetermined, final and unappealable,” Appellant’s Br. at 12; (2) lacked a

good faith basis to believe there were grounds for termination; and (3) obtained his

resignation by deceiving or misrepresenting material facts to him. He further argues that

the district court erred in finding no deprivation of his liberty interests, because the

defendants involuntarily discharged him based upon unfounded and “published” charges

of dishonesty or immorality.



                                     II. DISCUSSION

       We review de novo the grant of summary judgment and apply the same legal

standards as the district court under Fed. R. Civ. P. 56. See Aramburu v. The Boeing Co.,

112 F.3d 1398, 1402 (10th Cir. 1997). Under Rule 56(c), a motion for summary

judgment is appropriate only if we determine that “there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.” We

must “view the evidence and draw any inferences in a light most favorable to the party

opposing summary judgment, but that party must identify sufficient evidence which

would require submission of the case to a jury.” Williams v. Rice, 983 F.2d 177, 179

(10th Cir.1993) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-52 (1986)).

The nonmoving party must make a showing sufficient to establish an inference of the

existence of each element essential to the case. Aramburu, 112 F.3d at 1402.




                                             -10-
A.     Property Interest Claim

       It is undisputed that Mr. Cacy had a protected property interest in continued

employment with the City of Chickasha, and was, therefore, entitled under the

Constitution to due process, including a hearing before an unbiased tribunal, in

connection with any attempt by the city to fire him. See Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 538-39 (1985). However, he was not fired; he resigned. He

contends now that he was constructively discharged by the duress of a threatened criminal

prosecution if he did not resign and because the Police Chief and City Manager had

already decided to fire him. In this connection, he contends he was denied due process

because both of the tribunals available to him for hearings--the Chief, then the City

Manager--were biased.

       Mr. Cacy attempts to establish an issue of fact on the question of bias by his

allegations that Chief Sterling said his hands were tied since criminal charges were being

considered, and that the decision concerning Mr. Cacy’s employment was already made,

so he should just resign. Chief Sterling also allegedly stated that the City Manager, Larry

Shelton, wanted Mr. Cacy gone and did not want to see him.5



       5
        Mr. Cacy also supports his argument with the fact that Captain Bray told Ms.
Manuel that he thought “there will be some type of reprimand taken against Officer
McCaskill and Lieutenant Cacy.” Appellant’s App. Tab I, at 11. As it is undisputed that
Captain Bray would have no adjudicative function at any hearing for Mr. Cacy, his
opinion concerning potential discipline for Mr. Cacy is not material to deciding whether
the tribunal was biased.

                                            -11-
       Mr. Cacy’s bias claim is novel in that, although fully represented by counsel, he

did not contemporaneously raise any issue of bias, either prior to or at hearings available

to him, or immediately thereafter. He resigned before his scheduled pretermination

hearing--passing up both that hearing and an appeal hearing before the City Manager--and

made no claim of bias until sixteen months later when he filed this action.

       Generally, a plaintiff must raise any objection concerning the impartiality of the

tribunal when the plaintiff learns of the bias: if he recognizes bias before his hearing, he

must contemporaneously object, before or at the hearing; if he recognizes bias only after

his hearing, he must then make a timely objection. See McKinney v. Pate, 20 F.3d 1550,

1562 (11th Cir. 1994) (en banc). The reasons are obvious. Among them being: the

opportunity for recusal; to make a record; or to clarify the situation both from the

standpoint of the hearing officer and the parties, and refute, satisfy, or otherwise address

the allegations at the time. Mr. Cacy cites no case to us where a plaintiff resigned, did not

pursue the hearings to which he was entitled, and lodged no claim of bias until some later

time. Indeed, cases in which a tribunal is available present the opposite situation: the

employee claiming bias appears before the tribunal. See, e.g., Patrick v. Miller, 953 F.2d

1240, 1245 (10th Cir. 1992); Mangels v. Pena, 789 F.2d 836, 838 (10th Cir. 1986).

       Furthermore, even if, for purposes of argument, Chief Sterling’s comments create

a jury question as to whether or not he would be impartial in the discharge of his duty as a




                                            -12-
pretermination hearing officer,6 they do not do so as to the City Manager, Mr. Shelton.

There is no evidence that Chief Sterling had authority to speak on behalf of Mr. Shelton,

who was the final decision maker on Mr. Cacy’s resignation, and Mr. Shelton made no

statement to Mr. Cacy, his counsel, or counsel for, or any representative of, the union.

Nor did any of them seek to communicate directly with Mr. Shelton.

       City Manager Shelton is entitled to a presumption of honesty and integrity in the

discharge of his duties as an adjudicator in any disciplinary hearing involving Mr. Cacy.

“Ordinarily, we presume that public officials have properly discharged their official


       6
        It must be emphasized that the Chief’s role was only to conduct a pretermination
hearing, and that Mr. Cacy was entitled to appeal the decision resulting from that hearing,
facts made known to Mr. Cacy in a written notice. Mr. Cacy concedes that the City’s
procedure was facially constitutional. Appellant’s Br. at 18. There is no requirement that
the pretermination hearing officer be unbiased provided that an impartial decisionmaker
is provided at the posttermination hearing. See Gilbert v. Homar, 117 S. Ct. 1807, 1811
(1997) (“[P]retermination process need only include oral or written notice of the charges,
an explanation of the employer’s evidence, and an opportunity for the employee to tell his
side of the story.”); Langley v. Adams County, 987 F.2d 1473, 1480 (10th Cir. 1993)
(stating adequacy of pretermination procedures must be examined in light of available
posttermination procedures); Staton v. Mayes, 552 F.2d 908, 915 (10th Cir. 1977) (stating
due process may be satisfied when the state provides an appeal from the pretermination
hearing, i.e., the means for an “equitable solution protecting the right to a fair hearing”);
see also Clements v. Airport Auth., 69 F.3d 321, 333 n.15 (9th Cir. 1995) (“the
decisionmaker in a pre-termination hearing need not be impartial, so long as an impartial
decisionmaker is provided at the post-termination hearing”); McDaniels v. Flick, 59 F.3d
446, 460 (3d Cir. 1995) (same), cert. denied, 116 S. Ct. 1017 (1996); McKinney v. Pate,
20 F.3d 1550, 1562 (11th Cir. 1994) (en banc) (“in the case of an employment
termination ... due process does not require the state to provide an impartial
decisionmaker at the pre-termination hearing”); Acosta-Sepulveda v. Hernandez-Purcell,
889 F.2d 9, 12 (1st Cir. 1989) (same); Duchesne v. Williams, 849 F.2d 1004, 1007-08
(6th Cir. 1988) (en banc) (same); Schaper v. City of Huntsville, 813 F.2d 709, 715-16 &
n.7 (5th Cir. 1987) (same).

                                            -13-
duties,” Bracy v. Gramley, 117 S. Ct. 1793, 1799 (1997) (internal quotations omitted),

and a person claiming bias on the part of an administrative tribunal “must overcome a

presumption of honesty and integrity in those serving as adjudicators.” Hicks v. City of

Watonga, 942 F.2d 737, 746 (10th Cir. 1991) (quoting Withrow v. Larkin, 421 U.S. 35,

47 (1975)). Moreover, “[d]ue process is violated only when ‘the risk of unfairness is

intolerably high’ under the circumstances of a particular case. Because honesty and

integrity are presumed on the part of a tribunal, there must be some substantial

countervailing reason to conclude that a decisionmaker is actually biased with respect to

factual issues being adjudicated.” Mangels, 789 F.2d at 838 (quoting Withrow, 421 U.S.

at 58) (citations omitted).

       Mr. Cacy’s comments attributed to the Police Chief are not enough to call the

presumption of regularity into question, especially since Mr. Cacy asserted no claim of

bias at the time of the events in issue, or in a hearing. Indeed, by his own account, neither

of the lawyers he consulted even mentioned tribunal bias; they focused on the expense of

a defense to a criminal prosecution, and damage to his reputation.

       With respect to his claims about threats of criminal prosecution, Mr. Cacy makes

two arguments: (1) that the defendants coerced him to resign based on groundless threats

of criminal prosecution; and (2) that the defendants deceived him into resigning with the




                                            -14-
same threats of prosecution.7 We are unpersuaded that a genuine issue exists on the

point.8 First, Assistant District Attorney Beal told Mr. Cacy directly that criminal charges

could be filed against him, and that his case had been turned over to the District Attorney

for prosecution. These statements overcome any assertion that the defendants deceived

Mr. Cacy regarding the possibility of criminal prosecution. Second, the District

Attorney’s Office and the District Attorney himself are wholly independent of and

separate from the Chickasha Police Department and City Manager, and the decision

whether or not to prosecute Mr. Cacy was a decision to be made by the District Attorney

alone, a fact which could not escape an officer with twenty-two years’ experience,

assisted by the counsel of two lawyers. Furthermore, the conduct of the District Attorney,




       7
        See, e.g., Hargray v. City of Hallandale, 57 F.3d 1560, 1570 (11th Cir. 1995)
(holding “a court may find a resignation to be involuntary if induced by an employee’s
reasonable reliance upon an employer’s misrepresentation of a material fact concerning
the resignation”); see also Stone v. University of Maryland Med. Sys. Corp., 855 F.2d
167, 174 (4th Cir. 1988); Scharf v. Department of the Air Force, 710 F.2d 1572, 1575
(Fed. Cir. 1983). Mr. Cacy alleges, in part, that his resignation was involuntary because
Captain Bray misrepresented Assistant District Attorney Beal’s opinion that criminal
charges could be filed by allegedly telling Mr. Cacy that if he “didn’t resign immediately
[he] would have criminal charges brought against [him].” Appellant’s App. Tab G, at 3
(emphasis added). This argument fails because Mr. Cacy clearly did not rely on this
statement when he refused to resign immediately and was suspended with pay.
       8
        Mr. Cacy also argues that defendants’ public recognition of his service following
the resignation shows that they lacked a good faith belief that grounds for termination
existed. The defendants’ actions after Mr. Cacy voluntarily resigned do not demonstrate a
lack of grounds for termination, but rather a good faith effort to assist Mr. Cacy despite
the allegations of his misconduct.

                                            -15-
an elected official independent from the City,9 is also accorded a presumption of honesty,

integrity, and regularity. Mr. Cacy does not claim, or advance any facts supporting an

alleged conspiracy to deceive existing between the defendants and the District Attorney

or his Office. Nor does he allege any substantive due process violation by the District

Attorney through misuse of his office by threats of groundless prosecution.

       The dissent provides no satisfactory answer to this point, which is that a threatened

action by the District Attorney cannot conceivably make the City Manager liable for

denying Mr. Cacy due process, absent some sort of conspiracy (which Mr. Cacy does not

allege). The potential of an action by the District Attorney and the role that played in Mr.

Cacy’s decision is entirely external to the defendants in this case. The District Attorney’s

decision does not affect what the defendants were making available to Mr. Cacy by way

of due process any more than if Mr. Cacy decided to retire because his wife wanted to

move to another town and threatened to leave him if he decided to go through a hearing.

       However, none of the foregoing discussion is conclusive with respect to our

disposition of this case. The sole dispositive legal question on appeal is whether or not a

jury issue exists as to the voluntariness of Mr. Cacy’s resignation. If it was voluntary, he

has no cause of action against the defendants. See Parker v. Board of Regents, 981 F.2d

1159, 1162-63 (10th Cir. 1992); Stone, 855 F.2d at 173. We decide this question de novo,

under the usual summary judgment standards, by examining the totality of the



       See Okla. Stat. Ann. tit. 19, § 215.1.
       9



                                            -16-
circumstances, applying an objective test. See Hargray, 57 F.3d at 1568; Parker, 981 F.2d

at 1162; Stone, 855 F.2d at 174. Among the circumstances we consider to determine

whether the resignation was voluntary are the following: “(1) whether the employee was

given some alternative to resignation; (2) whether the employee understood the nature of

the choice he was given; (3) whether the employee was given a reasonable time in which

to choose; and (4) whether he was permitted to select the effective date of resignation.”

Parker, 981 F.2d at 1162 (quoting Stone, 855 F.2d at 174); see also, Lenz v. Dewey, 64

F.3d 547, 552 (10th Cir. 1995).

       There is no genuine issue of fact as to the existence of those factors where Mr.

Cacy was concerned. Mr. Cacy sought and was given additional time to make a decision,

including selecting the date of his resignation. He was in fact in trouble because of the

bra incident, and he knew it. The victim, and the tape made by Mr. Cacy’s partner, would

supply evidence against Mr. Cacy, and he knew that too. And, if the evidence against Mr.

Cacy was believed, an indisputably unbiased tribunal would have grounds to fire him for

the incident in question. Additionally, regardless of the outcome, publicity likely

resulting from the hearing process would at least be highly embarrassing to Mr. Cacy, and

could substantially damage his reputation.

       Then there was the threatened criminal prosecution by the District Attorney. Mr.

Cacy and his lawyers were primarily concerned about this fact, including the expense of

defending against a criminal charge. As we have explained, the coercive effect of this


                                             -17-
possibility was entirely external to the hearing process offered by the defendants. It is

inconceivable that the defendants could be liable for any compulsion Mr. Cacy may have

felt with respect to the District Attorney.

       Finally, Mr. Cacy sought and received counsel from his own lawyer and the police

union’s lawyer, both of whom focused on the expense of defending potential criminal

charges. He also counseled with his wife. He clearly had alternatives, including pursuing

his case administratively, with lawyers at his side to challenge the tribunal if necessary, to

make or clarify the record with respect to bias if any existed, and to seek a recusal of one

or both of the hearing officers. Whether or not the district attorney chose to pursue

charges is, as we have explained, a separate matter; but in any case, Mr. Cacy was free to

fight for his job and vigorously defend against any criminal charges. See Stone, 855 F.2d

at 178 (holding resignation “represented a carefully considered choice between two

unpleasant alternatives, and was therefore, as a matter of law, not an involuntary one”).

       The dissent argues that an employee can prove a constructive discharge by

showing that he or she was faced with a choice between resigning or being fired, citing

general cases concerning constructive discharge in sex, age, and handicap discrimination

actions under state contract law, Title VII and the ADEA. See, e.g., Black v. Baker Oil

Tools, Inc., 107 F.3d 1457 (10th Cir. 1997) (breach of anti-discrimination provision in

employment contract); Burks v. Oklahoma Publ’g Co., 81 F.3d 975, 978 (10th Cir.) (age

and sex discrimination claims under ADEA and Title VII), cert. denied, 117 S. Ct. 302


                                              -18-
(1996); Spulak v. K-Mart Corp., 894 F.2d 1150 (10th Cir. 1990) (age discrimination

claim under ADEA). These cases do not deal with public employees facing disciplinary

action, nor do they involve § 1983 actions against public employers, as the present case

does.10

          In the specific cases dealing with involuntary discharge of public employees faced

with possible termination, i.e., facts similar to those presented by Mr. Cacy, this court and

other circuits have clearly held that we determine whether a resignation was voluntary

based on the totality of the circumstances, and that a “choice between resignation or

termination does not establish that the resignation was involuntary, unless the employer

lacked good cause to believe that there were grounds for termination.” Parker, 981 F.2d

at 1162; see also Hargray, 57 F.3d at 1568 (“resignations can be voluntary even where the

only alternative to resignation is facing possible termination for cause or criminal

charges”); Stone, 855 F.2d at 174. The dissent ineffectively attempts to distinguish these

cases. The core of the dissent’s argument is that Mr. Cacy had no choice at all. That

statement simply begs the question by assuming the conclusion. The question here, as we

make clear, is whether or not a jury issue exists that Mr. Cacy indeed had no alternative to




         The dissent also relies on Bailey v. Kirk, 777 F.2d 567 (10th Cir. 1985). While
          10

Bailey involves a constructive discharge claim brought under § 1983, the plaintiff there
alleged that public employers made his working conditions intolerable, forcing him to
resign involuntarily. Unlike the present case, Bailey does not deal with an employee
facing a decision between resignation and termination or criminal prosecution, and the
specific cases cited in the body of the opinion control Mr. Cacy’s claims.

                                             -19-
resignation. As we have fully explained, Mr. Cacy’s alternatives were resignation or

possible criminal prosecution and hearings that could in fact result in his termination and

damage to his reputation--keeping in mind that he was indisputably in serious trouble

over the bra incident.

       Indeed, the specific cases in this area suggest a public employee must show

egregious evidence of coercion or duress to show that he was involuntarily discharged,

evidence which is indisputably not present in this case. For example, in Angarita v. St.

Louis County, 981 F.2d 1537, 1545 (8th Cir. 1992), the court upheld a jury verdict that

police officers were denied due process by their public employers. Among other things,

the police officers in that case were not allowed to leave an interrogation room until they

resigned, they were forced to make their decisions the same day and while defendants

interrogated them, they were not permitted to select the date of their resignations, and

they were denied requests to speak with their supervisors, families, and attorneys. Id. By

contrast, the court in Hargray found the plaintiff’s resignation voluntary despite the fact

that he had to make decision without the counsel of an attorney, under time pressure, and

under threat of criminal prosecution. Hargray, 57 F.3d at 1570.

       Accordingly, on the unique facts of this particular case, we conclude, as did the

district court, that no jury question exists on the issue of the voluntariness of Mr. Cacy’s

resignation and, therefore, summary judgment in favor of the defendants was proper.




                                            -20-
B.     Liberty Interest

       Mr. Cacy bases his liberty interest claim on the potential criminal charges of

bribery and soliciting an indecent exhibition, arguing that the charges were stigmatizing,

false, and published in his employee personnel file and in his suspension letter.

Appellant’s Reply Br. at 8-9.11

       Mr. Cacy has a liberty interest in his good name and reputation as it affects his

protected property interest in continued employment. See Workman v. Jordan, 32 F.3d

475, 480 (10th Cir. 1994) (citing Paul v. Davis, 424 U.S. 693, 701 (1976)). To

demonstrate that the defendants deprived his liberty interest, Mr. Cacy must show the

existence of each one of the following four elements: (1) the statements must impugn the

good name, reputation, honor, or integrity of the employee; (2) the statements must be

false; (3) the statements must occur in the course of terminating the employee or must

foreclose other employment opportunities; and (4) the statements must be published. See

Workman, 32 F.3d at 481; Arnold v. McClain, 926 F.2d 963, 968 (10th Cir. 1991).

       Mr. Cacy has failed to show any false statement concerning his resignation either

in the letter suspending him with pay or in the internal affairs investigation report. First,

the suspension letter simply states that Captain Huggins was placing Mr. Cacy on

administrative suspension with pay, “pending the outcome of the Criminal Investigation


       11
         Mr. Cacy argued before the district court that his liberty interests were deprived
by an article in a local newspaper in which a third party said Mr. Cacy was forced to
resign. Mr. Cacy does not pursue this argument on appeal.

                                             -21-
involving you, and Officer Jeff McCaskill in a conversation with Teresa Manuel at the

local Best Western.” Appellant’s App. Tab V. There is no dispute that a criminal

investigation involving Mr. Cacy was proceeding, and a statement to that effect does not

violate a liberty interest. See Primas v. City of Oklahoma City, 958 F.2d 1506, 1510

(10th Cir. 1992).

       Second, Mr. Cacy has not identified any statement in the internal affairs

investigation report which is false. Rather, he argues: “What is disputed is whether the

charges [of soliciting and receiving a bribe and soliciting an indecent exhibition] where

(sic) unfounded. As, the Plaintiff and the witnesses to the event each denied that the basis

for the accusations against Plaintiff existed, the accusations are denied and not yet proven

as true, so they must be false.” Appellant’s Reply Br. at 8; see also Appellant’s Br. at 16.

Whether unfounded or not, criminal charges are never mentioned in the internal affairs

investigation report. The report contains summaries and transcriptions of interviews with

witnesses to the incident, including the transcript of Mr. Cacy’s interview, and makes no

recommendation concerning termination or criminal charges. Mr. Cacy has not alleged

that any of the witnesses lied, or directed our attention to any specific statement that he

alleges to be false. Mr. Cacy’s belief that the witnesses’ statements do not support

criminal charges against him does not show that the defendants published false statements

which violated his liberty interests.




                                             -22-
       For the foregoing reasons, the judgment of the district court is AFFIRMED.12

                                                  ENTERED FOR THE COURT


                                                  Stephen H. Anderson
                                                  Circuit Judge




       12
          Mr. Cacy does not specifically contest the dismissal of his state law claims. In
any event, once the district court dismissed Mr. Cacy’s federal claims, it was authorized
to dismiss the supplemental state claims as well. See 28 U.S.C. § 1367(c)(3) (permitting
district courts to decline supplemental jurisdiction over state law claims where “the
district court has dismissed all claims over which it has original jurisdiction”). We
therefore find no error in the dismissal without prejudice of Mr. Cacy’s state law claims.
See Bateman v. City of West Bountiful, 89 F.3d 704, 709 n.5 (10th Cir. 1996).

                                           -23-
96-6211, Cacy v. City of Chickasha, Okla. et al.
EBEL, Circuit Judge, dissenting


       In many respects, I agree that the evidence in this case could support the majority’s

conclusion that Officer Cacy should have done more to protect his rights, rather than

simply resigning his position and claiming “constructive discharge.” I also agree that the

circuit courts have generally held that pre-termination Loudermill hearings do not

constitute adjudications and therefore do not require an impartial decision maker.

Nonetheless, because I think that the majority failed to view some of the evidence in the

light most favorable to Officer Cacy, the non-movant for summary judgment, and failed

to afford Officer Cacy the benefit of all reasonable inferences finding support in the

record, I dissent.

       As the majority notes, a public employee who resigns of his own free will, even

though doing so due to the actions of his employer, voluntarily relinquishes his property

interest in continued employment and thus cannot be said to have been deprived of that

property interest without due process. Parker v. Board of Regents, 981 F.2d 1159, 1162

(10th Cir. 1992). It is also true, however, that “an employee can prove a constructive

discharge by showing that she was faced with a choice between resigning or being fired.”

Burks v. Oklahoma Pub. Co., 81 F.3d 975, 978 (10th Cir.), cert. denied, 117 S. Ct. 302

(1996)) (citing Acrey v. American Sheep Indus. Ass'n, 981 F.2d 1569, 1573-74 (10th

Cir.1992)) (employee was constructively discharged when told to resign or she would be

fired); Spulak v. K-Mart Corp., 894 F.2d 1150, 1154 (10th Cir.1990) (employee was
constructively discharged when faced with choice between early retirement or being

fired)); see also Black v. Baker Oil Tools, Inc., 107 F.3d 1457, 1459-60 (10th Cir. 1997)

(referring to employee’s choice between accepting “voluntary” retirement or a long-term

disability leave of absence as a “constructive discharge”). This is because an employee

who resigns as the only alternative to being fired cannot be said to have resigned of his or

her own free will. See Parker, 981 F.2d at 1162 (holding that the first factor to be

considered in determining whether a resignation was involuntary and coerced is “whether

the employee was given some alternative to resignation”).

       Although the majority holds that our general law of constructive discharge is

incompatible with--and thus inapplicable to--our cases involving Section 1983 actions

against public employers, I find Parker to be wholly reconcilable with our other

constructive discharge cases. See, e.g. Bailey v. Kirk, 777 F.2d 567, 579 (10th Cir. 1985)

(holding, in a policeman’s Section 1983 action against an Oklahoma municipality, that “if

a plaintiff establishes that he had a protected property or liberty interest of which he was

deprived without a due process hearing, his claim that he was forced to resign or was

constructively discharged from employment may be actionable under § 1983.”) (footnotes

and citations omitted). In Parker, the plaintiff alleged that she was constructively

discharged when she was told that if she didn’t resign, she would face termination

proceedings. We disagreed, and held that forcing a public employee to choose between

resigning and facing dismissal proceedings does not constitute constructive discharge,


                                             -2-
unless the employer lacked good cause to believe that there were grounds for termination.

Id. at 1162.

       The logic of Parker is clear. A state or local government employee with a

substantive state law right to job security also enjoys a Fourteenth Amendment right to a

Due Process hearing prior to (or subsequent to) the deprivation of that right. Loudermill,

470 U.S. at 542-43. Because the Fourteenth Amendment right is the right to a Due

Process termination hearing, that right is not violated when the employee is provided with

a fair and bona fide opportunity to participate in such a hearing.

       In Parker, unlike here, the fairness of the employer’s proceedings was simply not

at issue. Rather, the Parker court’s analysis of the “totality of the circumstances” was

peppered with references to the fact that fair termination proceedings would have been

afforded to the employee, if she had not resigned. See, e.g., Parker, 981 F.2d at 1162

(“Plaintiff was well aware of the nature of the charges and her rights as a tenured

employee to due process proceedings.”); id. at 1163 (“There is no violation of due

process, because plaintiff chose to end her employment without a hearing and not to avail

herself of the available due process procedures.”). Because Parker did not involve an

employee faced with a stark choice between resigning or being fired, I do not read it to

conflict with our general law of constructive discharge. In addition, because Parker did

not involve an allegation that the available termination proceedings did not comport with

Due Process, I do not consider Parker to control the present case.


                                             -3-
       In the present case, Officer Cacy was told by Police Chief Sterling--Cacy’s direct

supervisor and the man scheduled to preside over Cacy’s pre-termination hearing--that

“the decision had already been made, if [Cacy] went through with the hearings [he] would

be charged criminally and terminated anyway, so [Cacy] should just resign.” (Aplt.’s

App. at G-3 ¶ 29-30). Chief Sterling also told Cacy that City Manager Shelton, who

would decide Cacy’s post-termination appeal, wanted Cacy “gone” and did not even want

Cacy to be allowed to keep his badge and gun if he voluntarily retired. (Id. ¶ 28-29). In

my view, these statements support an inference that Cacy was faced with a choice

between resigning and being fired. Being offered the alternative of having a hearing

before a biased decision maker is no alternative at all because such a hearing is a sham.

See Ward v. Village of Monroeville, 409 U.S. 57, 61-62 (1972). Thus, here I believe

Cacy was offered no bona fide alternative to resignation.

       The majority holds that Chief Sterling’s statement that City Manager Shelton was

biased against Cacy cannot support the inference that Shelton was biased against Cacy.

Thus, the majority reasons, Cacy has presented no evidence which could tend to support

an inference of Shelton’s bias. I disagree.

       In my view, Chief Sterling’s statement can, on a motion for summary judgment,

support an inference of Shelton’s bias against Cacy. At issue is not whether Sterling was

authorized to speak on behalf of Shelton, but rather whether Sterling truthfully

characterized Shelton’s attitude towards Cacy. Thus, if Shelton told Sterling that Shelton


                                              -4-
wanted Cacy “gone,” and did not even want Cacy to be allowed to carry his badge or

service revolver if he retired, then the mere fact that Sterling was not authorized to repeat

Shelton’s statement to Cacy would not refute the inference that Shelton’s statement

reflected Shelton’s attitude.

       If, as we must assume at summary judgment, Shelton was in fact biased against

Cacy, then Cacy was never afforded the opportunity for a hearing before an unbiased

judge--either before or after his termination. As the majority agrees, such a scenario

would not comport with Due Process. See Clements v. Airport Auth. of Washoe County,

69 F.3d 321, 333 n.15 (9th Cir. 1995) (“A pre-termination hearing . . . does not constitute

an ‘adjudication.’ Thus, the decisionmaker in a pre-termination proceeding need not be

impartial, so long as an impartial decisionmaker is provided at the post-termination

hearing.”) (emphasis in original) (quoted in majority opinion, at footnote 6); see

generally Bracey v. Gramley, 117 S. Ct. 1793, 1797 (1997) (“the Due Process Clause

clearly requires a ‘fair trial in a fair tribunal’ before a judge with no actual bias

. . . .”); accord Concrete Pipe & Prods. of Cal. v. Construction Laborers Pension Trust for

S. Cal., 508 U.S. 602, 617 (1993); Withrow v. Larkin, 421 U.S. 35, 46-47 (1975); Ward

v. Village of Monroeville, 409 U.S. 57, 61-62 (1972); Tumey v. Ohio, 273 U.S. 510, 532

(1927).

       In addition, the majority holds that the threatened action by the District Attorney

could not conceivably make the City Manager liable for denying Cacy Due Process,


                                               -5-
absent some sort of conspiracy between the City Manager and the District Attorney

(which Cacy does not allege). Slip op. at 16. I respectfully disagree. The City Manager

and the other defendants (including the City of Chickasha)13 may be held liable under

Loudermill if they deprived Cacy of his property interest in continued employment

without due process of law. Parker, 981 F.2d at 1161 (citing Loudermill, 470 U.S. at

538). For the reasons discussed above, I think that Cacy has presented evidence of the

City Manager’s bias sufficient to survive summary judgment on the Due Process issue, if

Cacy was constructively discharged. See Parker, 981 F.2d at 1162. If however, Cacy was

not constructively discharged, then I would agree with the majority that his resignation

would preclude him from stating a claim under 42 U.S.C. § 1983.

       The credible threat of criminal prosecution if Cacy did not resign is, in my view,

relevant to the issue of the voluntariness of Cacy’s resignation and therefore relevant in


       13
          A state prosecuting attorney acting within the scope of his employment enjoys
absolute immunity from civil liability under both 42 U.S.C. § 1983 and Oklahoma law.
See Imbler v. Pachtman, 424 U.S. 409, 410, 431 (1976) (42 U.S.C. § 1983); Powell v.
Seay, 553 P.2d 161, 163-64 (Okla. 1976) (Oklahoma law). Thus, Cacy was barred from
naming anyone in the district attorney’s office as a defendant in the present action. Under
certain circumstances, however, a local government may be held liable under 42 U.S.C. §
1983 for a prosecuting attorney’s actions. See Taylor v. Meacham, 82 F.3d 1556, 1560-
61 (10th Cir.)(recognizing that Section 1983 claim may be brought against County
government for malicious prosecution if the prosecution involves a constitutional
violation) (citing cases), cert. denied, 117 S. Ct. 186 (1996). While I agree with the
majority that the evidence in the present case does not give rise to an inference that the
Chickasha district attorney’s actions rose to the level of a constitutional violation, I do not
agree that the district attorney’s actions could not “conceivably” make the City of
Chickasha liable absent a conspiracy between the district attorney and another city
official.

                                              -6-
determining whether Cacy was constructively discharged. See Parker, 981 F.2d at 1162.

(“A resignation will be involuntary and coerced when the totality of the circumstances

indicate the employee did not have the opportunity to make a free choice.”). Courts,

including this court, have found such threats to contribute to the involuntariness of

government employees’ resignations. See, e.g., Bailey v. Kirk, 777 F.2d 567, 579 & n.15

(10th Cir. 1985) (holding that an Oklahoma policeman was constructively discharged and

permitting him to bring an action under 42 U.S.C. § 1983 where, inter alia, the City

Manager and the Chief of Police used their positions to induce others to lodge criminal

charges against policeman); see also Bishop v. Tice, 622 F.2d 349, 352, 354, 357 (8th Cir.

1980) (permitting former federal OSHA employee, after resigning his position, to bring

Bivens-type action for procedural due process violation after being threatened with

criminal charges if he did not resign), appeal after remand, 704 F.2d 417 (8th Cir. 1983).

       As the majority acknowledges, Chief Sterling told Cacy that Cacy would be

criminally prosecuted if Cacy didn’t resign. Subsequently, Assistant District Attorney

Beal told Cacy that criminal charges could be filed against Cacy, and that Cacy’s case had

been turned over to the District Attorney for prosecution. Finally, after Cacy decided to

resign, no criminal charges were filed against him.

       Certainly, this sequence of events could support an inference that the District

Attorney independently evaluated the merits of the criminal case against Cacy, and

decided that the evidence did not warrant prosecution. However, I believe that it could


                                            -7-
also support an inference that the District Attorney waited to see whether Cacy would

resign, in order to decide whether to bring criminal charges against Cacy. On summary

judgment, we must accept the latter inference because all inferences must run in favor of

the party opposing the summary judgment.14

       This inference does not depend on the existence of a “conspiracy” between Chief

Sterling, City Manager Shelton, and/or the district attorney’s office. Rather, Chief

Sterling’s statement to Cacy could have been based on accurate information about the

district attorney’s intentions which had been communicated to Chief Sterling through

normal and legitimate channels. Alternatively, the statement could simply have been an

expression of Chief Sterling’s own opinion, or a prediction, based on his experience

working with the district attorney. In either of these contexts, Cacy could reasonably

have believed that the statement was true. Indeed, Cacy’s twenty-two years of experience

with the Chickasha Police Department would have provided him with the opportunity to

observe the working relationship between the department and the district attorney’s



       14
         Logically, a third possible inference is that Chief Sterling’s comments were false
and without basis. This inference would also support Cacy’s constructive discharge
claim. See Hargray v. City of Hallandale, 57 F.3d 1560, 1570 (11th Cir. 1995) (“a court
may find a resignation to be involuntary if induced by an employee’s reasonable reliance
on an employer’s misrepresentation of a material fact concerning the resignation. A
misrepresentation may be material if it concerns an alternative to resignation, such as the
possibility of criminal prosecution”) (citations omitted and emphasis added). However,
neither party urges this interpretation of Chief Sterling’s comments upon us, and I agree
with the majority that the evidence in the present case does not tend to suggest that Chief
Sterling’s comments were deceptive or misleading.

                                            -8-
office, and might have rendered Cacy particularly capable of evaluating the likely

accuracy of Chief Sterling’s prediction.

       In my view, a reasonable person, wholly innocent of all wrongdoing,15 would not

have attempted under the present circumstances “to fight for his job and vigorously

defend against any criminal charges.” Slip op. at 19. Rather, even an innocent person

would have resigned rather than face costly and aggravating (though meritless) criminal

proceedings, coupled with biased pre-termination and post-termination proceedings with

pre-determined outcomes. Thus, in my view, “the totality of the circumstances indicate

[Cacy] did not have the opportunity to make a free choice.” Parker, 981 F.2d at 1162

Although, as the majority acknowledges, Cacy plainly enjoyed a constitutional right to a

fair hearing before an unbiased arbiter prior to or subsequent to his termination, Cacy

would have been punished by a criminal prosecution had he merely attempted to make a

record establishing that this right was being denied to him. “To punish a person because

he has done what the law plainly allows him to do is a due process violation of the most

basic sort, and for an agent of the State to pursue a course of action whose objective is to

penalize a person's reliance on his legal rights is patently unconstitutional.”

Bordenkircher v. Hayes, 434 U.S. 357, 363 (1978) (citations and internal quote marks


       15
         The defendants, of course, argue that Cacy was not wholly innocent of all
wrongdoing, but rather was already in trouble because of the incident involving Ms.
Manuel. Under Cacy’s account of the facts, however, his conduct throughout that
incident was indeed wholly innocent, and the charges lodged against him were false. At
summary judgment, we must accept Cacy’s factual account of the relevant events.

                                             -9-
omitted); cf. Garrity v. New Jersey, 385 U.S. 493, 497-98 (1967) (choice given police

officers “either to forfeit their jobs or to incriminate themselves . . . is [so] ‘likely to exert

such pressure upon an individual as to disable him from making a free and rational

choice’ [that it] cannot be sustained as voluntary under our prior decisions.”) (quoting

Miranda v. Arizona, 384 U.S. 436, 464-65 (1966)).

       In short, I believe that Chief Sterling’s statement to Cacy that “the decision had

already been made, if [Cacy] went through with the hearings [he] would be charged

criminally and terminated anyway, so [Cacy] should just resign,” along with the other

evidence in the record, could support the inference that the decision had already been

made, and that if Cacy went through with the hearings he would be charged criminally

and terminated anyway. Because I believe that this inference, if accepted as true by the

trier of fact, would be sufficient for Cacy to establish both “constructive discharge,” see,

e.g., Bailey, 777 F.2d at 579-80, and a violation of Due Process, see, e.g., Clements, 69

F.3d at 333 n.15, I believe it was inappropriate to resolve this case upon summary

judgment for the defendants. Therefore, I respectfully dissent.




                                               -10-